Exhibit 10.11

 

EXECUTION VERSION

 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of June 28, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation having its
principal place of business at 601 Carlson Parkway, Suite 1400, Minnetonka,
Minnesota 55305 (“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”).

 

RECITALS

 

Pursuant to that certain Master Repurchase Agreement and Securities Contract,
dated as of June 28, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Repurchase Agreement”), by and between Buyer
and GP Commercial WF LLC, as seller (“Seller”) and that certain Fee and Pricing
Letter (as amended, supplemented or otherwise modified from time to time, the
“Fee Letter”) by and between Buyer and Seller, Seller has agreed to sell certain
Purchased Assets (as defined in the Repurchase Agreement) to Buyer upon the
terms and subject to the conditions as set forth therein.  Pursuant to the terms
of that certain Custodial Agreement by and among Wells Fargo Bank, National
Association, in its capacity as custodian (the “Custodian”), Buyer and Seller
(as amended, restated, supplemented or otherwise modified from time to time, the
“Custodial Agreement”), the Custodian is required to take possession of the
Purchased Assets, along with certain other documents specified in the Custodial
Agreement, as the Custodian of Buyer and any future purchaser, on several
delivery dates, in accordance with the terms and conditions of the Custodial
Agreement.  The Repurchase Agreement, the Fee Letter, the Custodial Agreement,
this Guarantee and any other agreements executed in connection with the
Repurchase Agreement and the Custodial Agreement shall be referred to herein as
the “Repurchase Documents”.

 

It is a condition precedent to Buyer purchasing the Purchased Assets pursuant to
the Repurchase Agreement that Guarantor shall have executed and delivered this
Guarantee.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein that are not otherwise defined herein shall have the meanings set forth
in the Repurchase Agreement or the Fee Letter, as applicable. The following
terms shall have the following meanings:

 

“Cash and Cash Equivalents”: Any of the following: (a) cash, (b) fully federally
insured demand deposits, and (c) securities with maturities of thirty (30) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof.

 

“CMBS”: Mortgage pass-through certificates or other securities issued pursuant
to a securitization of commercial real estate loans.

 

--------------------------------------------------------------------------------


 

“Guaranteed Obligations”: The due and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of all of the
following: (a) all payment obligations owing by Seller to Buyer under or in
connection with the Repurchase Agreement, the Fee Letter and any other
Repurchase Documents, including, without duplication, all interest and fees that
accrue after the commencement by or against Seller or Guarantor of any
Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding (in each case, whether due or accrued); (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
fees and expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by Buyer in the enforcement of any of the
foregoing or any obligation of Guarantor hereunder; and (d) any other
obligations of Seller with respect to Buyer under each of the Repurchase
Documents.

 

“Highly Rated CMBS”: CMBS rated at least “AA” (or any comparable rating) by any
Rating Agency.

 

“Interest Expense”: With respect to any Person in respect of any period of four
consecutive fiscal quarters, ended on the last day of any fiscal quarter of such
Person, determined on a consolidated basis without duplication, consolidated
interest expense of such Person, whether paid or accrued, without deduction of
consolidated interest income of such Person, including, without limitation or
duplication, or, to the extent not so included, with the addition of:
(i) interest expense associated with any interest rate hedging activity of such
Person; (ii) the amortization of debt discounts by such Person; and
(iii) prepayment penalties and debt extinguishment charges paid by such Person,
in all cases as reflected in the applicable consolidated financial statements of
such Person and all as determined in accordance with GAAP.

 

“Leverage Ratio (Highly Rated CMBS)”: With respect to Guarantor, the ratio,
expressed as a percentage, (i) the numerator of which shall equal the
Indebtedness of Guarantor and its consolidated Subsidiaries secured by its
Highly Rated CMBS and (ii) the denominator of which shall equal the total amount
of its Highly Rated CMBS.

 

“Leverage Ratio (Target Investments)”:  With respect to Guarantor, the ratio,
expressed as a percentage, (i) the numerator of which shall equal the
Indebtedness of Guarantor and its consolidated Subsidiaries secured by its
Target Investments and (ii) the denominator of which shall equal the total
amount of its Target Investments.

 

“Leverage Ratio (Total)”: With respect to Guarantor, the ratio, expressed as a
percentage, (i) the numerator of which shall equal the Indebtedness of Guarantor
and its consolidated Subsidiaries and (ii) the denominator of which shall equal
the Total Assets of Guarantor and its consolidated Subsidiaries

 

“Rating Agency”: Any of Standard & Poor’s Ratings Services, Moody’s Investor’s
Service, Inc., Morningstar, Inc. or Fitch Ratings, Inc., or any successors
thereto.

 

“Recourse Indebtedness”: With respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as

 

2

--------------------------------------------------------------------------------


 

through a guarantee agreement), exclusive of any such Indebtedness for which
such recourse liability is limited to obligations relating to or under
agreements containing customary nonrecourse carve-outs.

 

“Tangible Net Worth”: With respect to any Person on any date of determination,
(A) the sum of all amounts that would be included under capital or shareholder’s
equity (or any like caption) on a balance sheet of such Person and its
consolidated Subsidiaries at such date, minus (B) the sum of (i) amounts owing
to such Person or any such consolidated Subsidiary from any Affiliate thereof,
or from officers, employees, partners, members, directors, shareholders or other
Persons similarly affiliated with such Person or any Affiliate thereof,
(ii) intangible assets of such Person and its consolidated Subsidiaries, if any,
and (iii) prepaid Taxes and/or expenses, all on or as of such date and all
without duplication as determined in accordance with GAAP.

 

“Target Investments”: Any of the following: (i) whole mortgage loans,
(ii) senior pari passu “A notes” or participations in whole mortgage loans,
(iii) mezzanine loans, (iv) subordinated mortgage interests (including “B notes”
and junior participations in whole mortgage loans, and (v) real estate
securities (including commercial mortgage backed securities and collateralized
loan obligations); provided that the foregoing shall exclude Highly Rated CMBS.

 

“Total Assets”: With respect to any Person, on any date of determination, an
amount equal to the aggregate book value of all assets owned by such Person and
the proportionate share of such Person of all assets owned by Affiliates of such
Person as consolidated in accordance with GAAP, less (a) amounts owing to such
Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) intangible assets, and (c) prepaid Taxes
and expenses, all on or as of such date.

 

“Unrestricted Cash”: With respect to any Person and any date, the amount of
unrestricted and unencumbered Cash and Cash Equivalents held by such Person and
its consolidated Subsidiaries.

 

2.                                      Guarantee.

 

(a)                                 Subject to Sections 2(b), 2(c) and
2(d) below, Guarantor hereby unconditionally and irrevocably guarantees to Buyer
the prompt and complete payment and performance of the Guaranteed Obligations by
Seller when due (whether at the stated maturity, by acceleration or otherwise).

 

(b)                                 Subject to Sections 2(c), 2(d) and
2(e) below, the maximum liability of Guarantor hereunder and under the
Repurchase Documents shall in no event exceed the Guarantee Recourse Amount with
respect to the applicable Purchased Assets.

 

(c)                                  Notwithstanding the foregoing, the
limitation on recourse liability as set forth in Section 2(b) above SHALL BECOME
NULL AND VOID and shall be of no further force and effect and the Guaranteed
Obligations immediately shall become fully recourse to Guarantor in the event of
any of the following:

 

3

--------------------------------------------------------------------------------


 

(i)                                     a voluntary bankruptcy or insolvency
proceeding is commenced by Seller under the Bankruptcy Code or any similar
federal or state law;

 

(ii)                                  an involuntary bankruptcy or insolvency
proceeding is commenced against Seller or Guarantor in connection with which
Seller, Guarantor, or any Affiliate of any of the foregoing has or have colluded
in any way with the creditors commencing or filing such proceeding;

 

(iii)                               Seller, Guarantor or any other Affiliate of
Seller or Guarantor filing an answer, consenting to or otherwise acquiescing in
or joining in any involuntary bankruptcy or insolvency proceeding against
Seller;

 

(iv)                              fraud or intentional misrepresentation by
Seller, Guarantor or any other Affiliate of Seller or Guarantor in connection
with the execution and the delivery of this Guarantee, the Repurchase Agreement,
or any of the other Repurchase Documents, or any certificate, report, financial
statement or other instrument or document furnished to Buyer at the time of the
closing of the Repurchase Agreement or during the term of the Repurchase
Agreement; or

 

(v)                                 any material breach of the separateness
covenants contained in the Repurchase Agreement that directly results in the
substantive consolidation of any of the assets and/or liabilities of Seller with
the assets and/or liabilities of any other entity in a bankruptcy or insolvency
proceeding;

 

(d)                                 In addition to the foregoing, and
notwithstanding the limitations on recourse liability set forth in Section 2(b)
above, Guarantor shall be liable to Buyer for any costs, claims, expenses or
other liabilities actually incurred by Buyer resulting from any of the following
matters:

 

(i)                                     Seller’s failure to obtain Buyer’s prior
written consent to any voluntary incurrence of Indebtedness by Seller or any of
its successors or assigns not permitted under the Repurchase Documents;

 

(ii)                                  any material breach of the separateness
covenants contained in the Repurchase Agreement other than as set forth in
Section 2(c)(v) above; and

 

(iii)                               any material breach of any representations
and warranties relating to Environmental Laws, or any indemnity for costs
incurred in connection with the violation of any Environmental Law, the
correction of any environmental condition, or the removal of any Materials of
Environmental Concern, in each case in any way affecting Seller’s or any of its
Affiliates’ properties or any of the Purchased Assets.

 

(e)                                  In addition to the foregoing and
notwithstanding the limitation on recourse liability set forth in Section 2(b),
Guarantor shall be liable for any losses, costs, claims, expenses or other
liabilities incurred by Buyer arising out of or attributable to breaches of any
of the items listed in Section 2(c) above.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Nothing herein shall be deemed to be a
waiver of any right which Buyer may have under Section 506(a), 506(b),
1111(b) or any other provision of the Bankruptcy Code to file a claim for the
full amount of the outstanding obligations under the Repurchase Agreement or to
require that all Purchased Assets shall continue to secure all of the
outstanding obligations owing to the Buyer in accordance with the Repurchase
Agreement or any other Repurchase Documents.

 

(g)                                  Guarantor further agrees to pay any and all
reasonable out-of-pocket expenses (including, without limitation, all reasonable
fees and disbursements of external counsel) which may be paid or incurred by
Buyer in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Guaranteed Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guarantee, and agrees to indemnify and hold harmless Buyer from any and all
claims, damages, losses, liabilities, costs and expenses that may be incurred by
or asserted or awarded against Buyer, in each case relating to or arising out of
the Guaranteed Obligations.  This Guarantee shall remain in full force and
effect and fully enforceable against Guarantor in all respects until the
Guaranteed Obligations are paid in full, including any time that Seller may be
free from any Guaranteed Obligations.

 

(h)                                 No payment or payments made by Seller or any
other Person or received or collected by Buyer from Seller or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of Guarantor hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the Guaranteed Obligations until the Guaranteed Obligations are paid in full.

 

(i)                                     Guarantor agrees that whenever, at any
time, or from time to time, Guarantor shall make any payment to Buyer on account
of Guarantor’s liability hereunder, Guarantor will notify Buyer in writing that
such payment is made under this Guarantee for such purpose.

 

3.                                      Subrogation.  Upon making any payment
hereunder, Guarantor shall be subrogated to the rights of Buyer against Seller
and any collateral for any Guaranteed Obligations with respect to such payment;
provided, that Guarantor shall not seek to enforce any right or receive any
payment by way of subrogation, or seek any contribution or reimbursement from
Seller, until all amounts owing by Seller to Buyer under the Repurchase
Documents or any related documents have been paid in full; and, further
provided, that such subrogation rights shall be subordinate in all respects to
all amounts owing to the Buyer under the Repurchase Documents.  If any amount
shall be paid to Guarantor on account of such subrogation rights at any time
when all of the Repurchase Obligations shall not have been paid in full, such
amount shall be held by Guarantor in trust for Buyer, segregated from other
funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be turned
over to Buyer in the exact form received by Guarantor (duly indorsed by
Guarantor to Buyer, if required), to be applied against the Repurchase
Obligations, whether matured or unmatured, in such order as Buyer may determine.

 

5

--------------------------------------------------------------------------------


 

4.                                      Amendments, etc. with Respect to the
Guaranteed Obligations.  Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against Guarantor, and
without notice to or further assent by Guarantor, any demand for payment of any
of the Guaranteed Obligations made by Buyer may be rescinded by Buyer and any of
the Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and any
Repurchase Document and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released.  Buyer
shall have no obligation to protect, secure, perfect or insure any lien at any
time held by it as security for the Guaranteed Obligations or for this Guarantee
or any property subject thereto.  When making any demand hereunder against
Guarantor, Buyer may, but shall be under no obligation to, make a similar demand
on Seller or any other guarantor, and any failure by Buyer to make any such
demand or to collect any payments from Seller or any such other guarantor or any
release of Seller or such other guarantor shall not relieve Guarantor of its
Guaranteed Obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of Buyer
against Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

5.                                      Guarantee Absolute and Unconditional.

 

(a)                                 Guarantor hereby agrees that its obligations
under this Guarantee constitute a guarantee of payment when due and not of
collection.  Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee; and all
dealings between Seller or Guarantor, on the one hand, and Buyer, on the other
hand, shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.  Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of protest, demand,
dishonor, default, nonpayment or nonperformance, notice of any exercise of
remedies, and all other notices whatsoever to or upon Seller or Guarantor with
respect to the Guaranteed Obligations. Guarantor also waives any exchange,
release or non-perfection of any collateral, or any release or amendment or
waiver of or consent to departure from any other guaranty, for all or any part
of the Guaranteed Obligations.  This Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity, regularity or enforceability of the Repurchase Agreement or
any other Repurchase Document, any of the Guaranteed Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by Seller against Buyer,
(iii) any requirement that Buyer exhaust any right to take any action against
Seller or any other Person prior to or contemporaneously with proceeding to
exercise any right against Guarantor under this Guarantee or (iv) any other

 

6

--------------------------------------------------------------------------------


 

circumstance whatsoever (with or without notice to or knowledge of Seller or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Seller for the Guaranteed Obligations of Guarantor under
this Guarantee, in bankruptcy or in any other instance, or any defense of a
surety or guarantor.  When pursuing its rights and remedies hereunder against
Guarantor, Buyer may, but shall be under no obligation, to pursue such rights
and remedies that Buyer may have against Seller or any other Person or against
any collateral security or guarantee for the Guaranteed Obligations or any right
of offset with respect thereto, and any failure by Buyer to pursue such other
rights or remedies or to collect any payments from Seller or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Seller or any such other
Person or any such collateral security, guarantee or right of offset, shall not
relieve Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of Buyer or any Affiliate of Buyer against Guarantor.  This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon Guarantor and its successors and assigns thereof, and
shall inure to the benefit of Buyer, and its successors, endorsees, transferees
and assigns, until all the Guaranteed Obligations and the obligations of
Guarantor under this Guarantee shall have been satisfied by payment in full,
notwithstanding (x) any sale by Buyer of any Purchased Asset as set forth in
Article 10 of the Repurchase Agreement or the exercise by Buyer of any of the
other rights and remedies set forth in any of the Repurchase Documents, or
(y) that from time to time during the term of the Repurchase Documents, Seller
may be free from any Guaranteed Obligations.

 

(b)                                 Without limiting the generality of the
foregoing, the occurrence of one or more of the following shall not preclude the
exercise by Buyer of any right, remedy or power hereunder or alter or impair the
liability of Guarantor hereunder, which shall, remain absolute, irrevocable and
unconditional:

 

(i)                                     at any time or from time to time,
without notice to Guarantor, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, waived or renewed, or
Seller shall be released from any of the Guaranteed Obligations, or any of the
Guaranteed Obligations shall be subordinated in right of payment to any other
liability of Seller;

 

(ii)                                  any of the Guaranteed Obligations shall be
accelerated or otherwise become due prior to their stated maturity, in any case,
in accordance with the terms of the Repurchase Agreement, or any Repurchase
Document shall be amended, supplemented, restated or otherwise modified in any
respect, or any right under the Repurchase Agreement shall be waived, or any
other guaranty of any of the Guaranteed Obligations or any security therefor
shall be released, substituted or exchanged in whole or in part or otherwise
dealt with;

 

(iii)                               the occurrence of any Default or Event of
Default under the Repurchase Agreement, or the occurrence of any similar event
(howsoever described) under any agreement or instrument referred to therein;

 

(iv)                              any consolidation or amalgamation of Seller
with, any merger of Seller other than in accordance with the Repurchase
Agreement, any change in the legal

 

7

--------------------------------------------------------------------------------


 

or beneficial ownership of ownership interests issued by Seller, or any other
change whatsoever in the objects, capital structure, constitution or business of
Seller;

 

(v)                                 any delay, failure or inability of Seller or
any other guarantor or obligor in respect of any of the Guaranteed Obligations
to perform, willful or otherwise, any provision of the Repurchase Agreement
beyond any applicable cure periods;

 

(vi)                              any action, forbearance or failure to act by
Buyer that adversely affects Guarantor’s right of subrogation arising by reason
of any performance by Guarantor of this Guarantee;

 

(vii)                           any suit or other action brought by, or any
judgment in favor of, any beneficiaries or creditors of, Seller or any other
Person for any reason whatsoever, including any suit or action in any way
disaffirming, repudiating, rejecting or otherwise calling into question any
issue, matter or thing in respect of the Repurchase Agreement;

 

(viii)                        any lack or limitation of status or of power,
incapacity or disability of Seller or any other guarantor or obligor in respect
of any of the Guaranteed Obligations;

 

(ix)                              any change in the laws, rules or regulations
of any jurisdiction, or any present or future action or order of any
Governmental Authority, amending, varying or otherwise affecting the validity or
enforceability of any of the Guaranteed Obligations or the obligations of any
other guarantor or obligor in respect of any of the Guaranteed Obligations;

 

(x)                                 any lack of validity or enforceability of
the Repurchase Agreement or any other Repurchase Document for any reason,
including any bar by any statute of limitations or other law of recovery on any
obligation under the Repurchase Agreement or any other Repurchase Document, or
any defense or excuse for failure to perform on account of any event of force
majeure, act of God, casualty, impossibility, impracticability, or other defense
or excuse whatsoever;

 

(xi)                              any change in the time, manner or place of
payment of, or in any other term of, the Repurchase Agreement, any other
Repurchase Document or any obligation thereunder, including any amendment or
waiver of or any consent to departure from the Repurchase Agreement or any other
Repurchase Document, in any such case, made or effected in accordance with the
terms of the Repurchase Agreement or any other Repurchase Document;

 

(xii)                           any action which Buyer may take or omit to take
in connection with the Repurchase Agreement or any other Repurchase Document,
any of the obligations thereunder (or any Indebtedness owing by Seller to
Buyer); any giving or failure to give any notice; any course of dealing of Buyer
with Seller or any other Person; or any forbearance, neglect, delay, failure, or
refusal to take or prosecute any action for the collection or enforcement of the
Repurchase Agreement, any other Repurchase Document or any obligation
thereunder, to foreclose or take or prosecute any action in

 

8

--------------------------------------------------------------------------------


 

connection with the Repurchase Agreement, to bring suit against Seller or any
other Person, or to file a claim in any Insolvency Proceeding;

 

(xiii)                        any compromise or settlement of any part of the
Repurchase Agreement or any other Repurchase Document or obligations thereunder
or any other amount claimed to be owing under the Repurchase Agreement or any
other Repurchase Document;

 

(xiv)                       any modification of the Repurchase Agreement or any
other Repurchase Document, in any form whatsoever, including any modification
made after revocation hereof to any Indebtedness incurred prior to such
revocation, and including, without limitation, the renewal, extension,
adjustment, indulgence, forbearance, acceleration or other change in time for
payment of, or other change in the terms of, the Indebtedness or any portion
thereof, including increase or decrease of the rate of interest thereon;

 

(xv)                          any impairment of the value of any interest in any
Purchased Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations or any portion thereof, including, without limitation,
the failure to obtain or maintain perfection or recordation of any lien or other
interest in any such Purchased Assets, Pledged Collateral or any other
collateral or security for the Repurchase Obligations, the release of any such
Purchased Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations without substitution (other than in accordance with the
Repurchase Agreement), and/or the failure to preserve the value of, or to comply
with applicable law in disposing of, any such Purchased Assets, Pledged
Collateral or any other collateral or security for the Repurchase Obligations;

 

(xvi)                       the failure of Buyer or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security;

 

(xvii)                    any change, restructuring or termination of the
corporate structure or existence of Seller; or any release, substitution or
addition of any other obligor, or any Insolvency Event or Insolvency Proceeding
with respect to Seller; or

 

(xviii)                 any action or inaction of Seller or any other Person, or
any change of law or circumstances, or any other facts or events which might
otherwise constitute a defense available to, or a discharge of, Seller, or a
guarantor or surety.

 

(c)                                  Without limiting the generality of the
foregoing, Guarantor hereby agrees, acknowledges, and represents and warrants to
Buyer as follows:

 

(i)                                     Guarantor hereby unconditionally and
irrevocably waives: (A) any defense arising by reason of, and any and all right
to assert against Buyer any claim or defense based upon, an election of remedies
by Buyer which in any manner impairs, affects, reduces, releases, destroys
and/or extinguishes Guarantor’s subrogation rights, rights to proceed against
Seller, or any other guarantor for reimbursement or contribution, and/or any
other rights of Guarantor to proceed against Seller, against any other

 

9

--------------------------------------------------------------------------------


 

guarantor, or against any other person or security, (B) any defense based upon
any lack of authority of the officers, directors, partners or agents acting or
purporting to act on behalf of Seller or Guarantor, (C) any defense based upon
the application by Seller of any Purchase Price under the Repurchase Agreement
for purposes other than the purposes represented by Seller to Buyer or intended
or understood by Buyer or Guarantor, (D) any defense based upon any statute or
rule of law that provides that the obligation of a surety must be neither larger
in amount nor in any other respects more burdensome than that of a principal,
(E) any defense based upon Buyer’s election, in any proceeding instituted under
the Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code or any successor statute, (F) any defense based upon any borrowing or any
grant of a security interest under Section 364 of the Bankruptcy Code and (G)
any right of subrogation, any right to enforce any remedy that Guarantor may
have against Seller or any other Person liable for the Guaranteed Obligations
and any right to participate in, or benefit from, any security for the
Repurchase Agreement or Repurchase Documents now or hereafter held by Buyer.

 

(ii)                                  Guarantor further unconditionally and
irrevocably waives any and all rights and defenses that Guarantor may have as a
result of Seller’s obligations under the Repurchase Documents being backed
and/or secured by real property.  Among other things, Guarantor agrees:
(1) Buyer may collect from Guarantor without first foreclosing on any Purchased
Assets sold by Seller under the Repurchase Agreement or any real or personal
property securing the Purchased Assets and/or in which a security interest has
been granted to Buyer pursuant to Article 11 of the Repurchase Agreement (herein
“Related Property”), (2) if Buyer forecloses on any Related Property, then
(A) the amount of Seller’s debt and Guarantor’s obligation hereunder may be
reduced only by the price for which such collateral is sold at any foreclosure
sale (whether public or private), even if the collateral is worth more than the
sale price, and (B) Buyer may collect from Guarantor pursuant to the terms of
this Guarantee even if Buyer, by foreclosing on any Related Property, has
destroyed any right Guarantor may have to collect from Seller or its
Affiliates.  The foregoing sentence is an unconditional and irrevocable waiver
of any rights and defenses Guarantor may have because the Guaranteed Obligations
are secured by real property.  Guarantor further waives any rights it may have
under Sections 1301 or 1371 of the Real Property Actions and Proceedings Law of
the State of New York.

 

(iii)                               Guarantor further expressly waives to the
fullest extent permitted by law any and all rights and defenses, including any
rights of reimbursement, indemnification and contribution that might otherwise
be available to Guarantor under applicable law.

 

(iv)                              Guarantor agrees that the performance of any
act or any payment that tolls any statute of limitations applicable to the
Repurchase Agreement or any Repurchase Document shall similarly operate to toll
the statute of limitations applicable to Guarantor’s liability hereunder.

 

(v)                                 Guarantor agrees that (A) the obligations of
Guarantor under this Guarantee are independent of the obligations of Seller or
any other Person under the Repurchase Documents, (B) a separate action or
actions may be brought and prosecuted

 

10

--------------------------------------------------------------------------------


 

against Guarantor to enforce this Guarantee, irrespective of whether an action
is brought against Seller or any other Person or whether Seller or any other
Person is joined in any such action, and (C) concurrent actions may be brought
hereon against Guarantor in the same action, if any, brought against Seller or
any other Person or in separate actions, as often as Buyer, in its sole
discretion, may deem advisable.

 

(vi)                              Guarantor is presently informed of the
financial condition of Seller and of all other circumstances which diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Guaranteed Obligations.  Guarantor hereby covenants that it will make its own
investigation and will continue to keep itself informed about Seller’s financial
condition, the status of other guarantors, if any, of circumstances which bear
upon the risk of nonpayment and that it will continue to rely upon sources other
than Buyer for such information and will not rely upon Buyer or any Affiliate of
Buyer for any such information.  Absent a written request for such information
by Guarantor to Buyer, Guarantor hereby unconditionally and irrevocably waives
the right, if any, to require Buyer to disclose to Guarantor, and
unconditionally and irrevocably waives any defense based upon Buyer’s failure to
disclose to Guarantor, any information which Buyer may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of or revocation by any other guarantor.

 

(vii)                           Guarantor has independently reviewed the
Repurchase Documents and related agreements and has made an independent
determination as to the validity and enforceability thereof, and in executing
and delivering this Guarantee to Buyer, Guarantor is not in any manner relying
upon the validity, and/or enforceability, and/or attachment, and/or perfection
of any liens or security interests of any kind or nature granted by Seller or
any other guarantor to Buyer or any Affiliate of Buyer, now or at any time and
from time to time in the future.

 

6.                                      Reinstatement.  This Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by Buyer upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Seller or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Seller or any substantial part of Seller’s
property, or otherwise, all as though such payments had not been made.

 

7.                                      Payments.  Guarantor hereby agrees that
the Guaranteed Obligations will be paid to Buyer without set-off or counterclaim
in U.S. Dollars at the address specified in writing by Buyer.

 

8.                                      Representations and Warranties. 
Guarantor represents and warrants that:

 

(a)                                 Guarantor has the legal capacity and the
legal right to execute and deliver this Guarantee and to perform Guarantor’s
obligations hereunder;

 

(b)                                 no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or governmental authority and
no consent of any other Person (including, without

 

11

--------------------------------------------------------------------------------


 

limitation, any creditor of Guarantor) is required in connection with the
execution, delivery, performance, validity or enforceability of this Guarantee,
except filing obligations with the Securities and Exchange Commission arising in
the ordinary course of Guarantor’s business as a public company, including,
without limitation, 8K, 10Q and 10K filings, which have been obtained and are in
full force and effect;

 

(c)                                  this Guarantee has been duly executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in proceedings in
equity or at law);

 

(d)                                 the execution, delivery and performance of
this Guarantee will not violate any law, treaty, rule or regulation or
determination of an arbitrator, a court or other governmental authority, or
other Requirements of Law, applicable to or binding upon Guarantor or any of its
property or to which Guarantor or any of its property is subject (“Requirement
of Law”), or any provision of any security issued by Guarantor or of any
agreement, instrument or other undertaking to which Guarantor is a party or by
which it or any of its property is bound (“Contractual Obligation”), and will
not result in or require the creation or imposition of any lien on any of the
properties or revenues of Guarantor pursuant to any Requirement of Law or
Contractual Obligation of Guarantor;

 

(e)                                  no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
Knowledge of Guarantor, threatened by or against Guarantor or against any of
Guarantor’s properties or revenues with respect to this Guarantee or any of the
transactions contemplated hereby; and

 

(f)                                   Guarantor has filed or caused to be filed
all tax returns which are required to be filed and has paid all taxes shown to
be due and payable on said returns or on any assessments made against Guarantor
or any of its property and all other taxes, fees or other charges imposed on
Guarantor or any of its property by any Governmental Authority (other than any
the amount or validity of which are currently being contested in good faith by
appropriate proceedings); no tax lien has been filed, and no claim is being
asserted, with respect to any such tax, fee or other charge.

 

(g)                                  Guarantor (i) has been duly organized and
is validly existing under the laws of the State of Maryland, (ii) is in good
standing under the laws of the State of Maryland and (iii) is duly qualified and
in good standing as a foreign entity in each other jurisdiction in which the
conduct of its business requires it to so qualify or be licensed, except to the
extent that the failure to be licensed or qualified could not reasonably be
expected to have a Material Adverse Effect.

 

(h)                                 Guarantor and each of its respective
Affiliates has complied in all respects with all Requirements of Laws.  Neither
Guarantor nor any of its Subsidiaries, nor to its Knowledge, any of its
Affiliates (i) is in violation of any Sanctions or (ii) is a Sanctioned Target. 
The proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Target or

 

12

--------------------------------------------------------------------------------


 

otherwise in violation of Sanctions, Anti-Corruptions Laws or Anti-Money
Laundering Laws. Neither Guarantor nor, to the Knowledge of Guarantor, any
Affiliate of Guarantor is or is controlled by an “investment company” as defined
in the Investment Company Act. Guarantor and all Affiliates of Guarantor are in
compliance with the Foreign Corrupt Practices Act of 1977, as amended and any
foreign counterpart thereto. Neither Guarantor nor any Affiliate of Guarantor
has made, offered, promised or authorized a payment of money or anything else of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to Guarantor, any Affiliate of
Guarantor or any other Person, in violation of the Foreign Corrupt Practices
Act, as amended. The operations of the Guarantor are, and have been, conducted
at all times in compliance with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws. No litigation, regulatory or administrative proceedings of
or before any court, tribunal or agency with respect to any Anti-Money
Laundering Laws or Anti-Corruption Laws have been started or (to the best of its
knowledge and belief) threatened against Guarantor or any of its Affiliates.
Neither Guarantor nor any of its Subsidiaries, or to its Knowledge, any of its
Affiliates (i) is a Sanctioned Target, (ii) is controlled by or is acting on
behalf of a Sanctioned Target, or (iii) to the best of its Knowledge after due
enquiry is under investigation for an alleged breach of Sanctions by a
governmental authority that enforces Sanctions.

 

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on and as of the date of this Guarantee,
each Purchase Date, and at all times when any Repurchase Document or Transaction
is in full force and effect.

 

9.                                      Covenants.  Guarantor (on a consolidated
basis and in conformity with GAAP, but adjusted to remove the impact of
consolidating any variable interest entities under the requirements of
Accounting Standards Codification (“ASC”) Section 810 and/or transfers of
financial assets accounted for as secured borrowings under ASC Section 860, as
both of such ASC sections are amended, modified and/or supplemented from time to
time) shall comply with the following financial covenants and any additional
covenants incorporated herein pursuant to Section 3 of the Fee Letter at all
times following the Closing Date:

 

(a)                                 Unrestricted Cash.  Guarantor shall not,
with respect to itself and its consolidated Subsidiaries, directly or
indirectly, permit its Unrestricted Cash to be less than the greater of:
(i) Thirty Million and No/100 Dollars ($30,000,000.00), and (ii) five percent
(5.00%) of Guarantor’s Recourse Indebtedness.

 

(b)                                 Minimum Tangible Net Worth.  Guarantor shall
not, with respect to itself and its consolidated Subsidiaries, directly or
indirectly, permit its Tangible Net Worth to be less than the sum of (x) the
greater of (i) seventy-five percent (75.00%) of its Tangible Net Worth as of the
Closing Date and (ii) $550,000,000, plus (y) seventy-five percent (75.00%) of
the aggregate net cash proceeds of any equity issuances made by Guarantor after
the Closing Date.

 

(c)                                  Total Debt to Total Assets Ratio. 
Guarantor shall not, with respect to itself and its Subsidiaries, directly or
indirectly, permit (i) its Leverage Ratio (Target

 

13

--------------------------------------------------------------------------------


 

Investments) to exceed seventy-five percent (75.00%), (ii) its Leverage Ratio
(Highly Rated CMBS) to exceed ninety percent (90.00%), or (iii) its Leverage
Ratio (Total) to exceed eighty percent (80.00%).

 

(d)                                 Minimum Interest Expense Coverage Ratio. 
Guarantor shall not, with respect to itself and its consolidated Subsidiaries,
directly or indirectly, permit the ratio of (i) all amounts set forth on an
income statement of Guarantor and its consolidated Subsidiaries prepared in
accordance with GAAP for interest income for the period of four (4) consecutive
fiscal quarters ended on or most recently prior to such date of determination to
(ii) the Interest Expense of Guarantor and its consolidated Subsidiaries for
such period, to be less than 1.50 to 1.00.

 

10.                               Set-off.

 

(a)                                 In addition to any rights now or hereafter
granted under the Repurchase Documents, Requirements of Law, at law or
otherwise, Guarantor hereby grants to Buyer, a right of set off upon any and all
of the following:  monies, securities, collateral or other property of Guarantor
and any proceeds from the foregoing, now or hereafter held or received by Buyer
or any Affiliate of Buyer, for the account of Guarantor, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Guarantor at any
time existing, and any obligation owed by Buyer or any Affiliate of Buyer to
Guarantor and to set-off against any Guaranteed Obligations or Indebtedness owed
by Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to
Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer or any
Affiliate of Buyer to or for the credit of Guarantor, without prejudice to
Buyer’s right to recover any deficiency.  Each of Buyer and each Affiliate of
Buyer is hereby authorized upon any amount becoming due and payable by Guarantor
to Buyer under the Repurchase Documents, the Guaranteed Obligations or otherwise
or upon the occurrence of an Event of Default, without notice to Guarantor, any
such notice being expressly waived by Guarantor to the extent permitted by any
Requirements of Law, to set-off, appropriate, apply and enforce such right of
set-off against any and all items hereinabove referred to against any amounts
owing to Buyer by Guarantor under the Repurchase Documents and the Guaranteed
Obligations, irrespective of whether Buyer or any Affiliate of Buyer shall have
made any demand under the Repurchase Documents and regardless of any other
collateral securing such amounts, and in all cases without waiver or prejudice
of Buyer’s rights to recover a deficiency.  Guarantor shall be deemed directly
indebted to Buyer in the full amount of all amounts owing to Buyer by Guarantor
under this Guarantee and the Guaranteed Obligations, and Buyer shall be entitled
to exercise the rights of set-off provided for above.  ANY AND ALL RIGHTS TO
REQUIRE BUYER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED
ASSETS UNDER THE REPURCHASE DOCUMENTS, THE PLEDGED COLLATERAL OR ANY OTHER
COLLATERAL SECURITY FOR THE REPURCHASE OBLIGATIONS, PRIOR TO EXERCISING THE
FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY GUARANTOR.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Buyer shall promptly notify Guarantor after
any such set-off and application made by Buyer or any of its Affiliates,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  If an amount or obligation is unascertained,
Buyer may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant party accounting to the other party when the
amount or obligation is ascertained.  Nothing in this Section 10 shall be
effective to create a charge or other security interest.  This Section 10 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, Lien or other rights to which any party is at any time otherwise
entitled.

 

(c)                                  Guarantor hereby waives any right of setoff
it has or may have or to which it may be or become entitled under the Repurchase
Documents or otherwise against Buyer or any Affiliate of Buyer, or their
respective assets or properties.

 

11.                               Severability.  Any provision of this Guarantee
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

12.                               Paragraph Headings.  The paragraph headings
used in this Guarantee are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

13.                               No Waiver; Cumulative Remedies.  Buyer shall
not by any act (except by a written instrument pursuant to Section 14 below),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default or event of default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Buyer of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Buyer would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

14.                               Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by Guarantor and Buyer, provided that, subject to any
limitations set forth in the Repurchase Agreement, any provision of this
Guarantee may be waived by Buyer in a letter or agreement executed by Buyer and
delivered in accordance with Section 15 below.  This Guarantee shall be binding
upon the heirs, personal representatives, successors and assigns of Guarantor
and shall inure to the benefit of Buyer, and its respective successors and
assigns.  THIS GUARANTEE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS GUARANTEE, THE RELATIONSHIP BETWEEN GUARANTOR AND BUYER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS OF

 

15

--------------------------------------------------------------------------------


 

BUYER AND DUTIES OF GUARANTOR SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE CHOICE OF LAW RULES THEREOF.  GUARANTOR AND BUYER INTEND THAT THE PROVISIONS
OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS
GUARANTEE.

 

15.                               Notices.  Notices from Buyer to Guarantor may
be given in writing and sent prepaid by hand delivery, by certified or
registered mail, by expedited commercial or postal delivery service, or by
facsimile or email if also sent by one of the foregoing, to the address,
facsimile number or email set forth under Guarantor’s signature below or such
other address as Guarantor shall specify from time to time in a notice to Buyer.
Any of the foregoing communications shall be effective when delivered, if such
delivery occurs on a Business Day; otherwise, each such communication shall be
effective on the first Business Day following the date of such delivery. 
Notices to Buyer by Guarantor may be given in the manner set forth in the
Repurchase Agreement.

 

16.                               SUBMISSION TO JURISDICTION; WAIVERS. 
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)                               SUBMITS FOR GUARANTOR AND GUARANTOR’S PROPERTY
IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE
OR THE OTHER REPURCHASE DOCUMENTS TO WHICH GUARANTOR IS A PARTY, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

 

(B)                               CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT GUARANTOR MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                               AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
GUARANTOR AT GUARANTOR’S ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR
AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE BEEN NOTIFIED; AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

16

--------------------------------------------------------------------------------


 

17.                               Integration.  This Guarantee represents the
agreement of Guarantor with respect to the subject matter hereof and there are
no promises or representations by Buyer or any Affiliate of Buyer relative to
the subject matter hereof not reflected herein.

 

18.                               Acknowledgments.  Guarantor hereby
acknowledges that:

 

(a)                                 Guarantor has been advised by counsel in the
negotiation, execution and delivery of this Guarantee and the related documents;

 

(b)                                 neither Buyer nor any Affiliate of Buyer has
any fiduciary relationship to Guarantor, and the relationship between Buyer and
Guarantor is solely that of surety and creditor; and

 

(c)                                  no joint venture exists between or among
any of Buyer, Guarantor and Seller.

 

19.                               Intent.  Guarantor intends for this Guarantee
to be a credit enhancement related to a repurchase agreement, within the meaning
of Section 101(47) of the Bankruptcy Code and, therefore, this Guarantee to be
itself a repurchase agreement, within the meaning of that Section 101(47) and
Section 559 of the Bankruptcy Code.

 

20.                               WAIVERS OF JURY TRIAL.  GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY
COUNTERCLAIM HEREIN OR THEREIN.

 

21.                               Maintenance of Financial Covenants. Guarantor
hereby agrees that, to the extent that Guarantor, or any of Affiliate of
Guarantor, is obligated (either as a primary or secondary obligor) under any
other repurchase agreement, loan agreement, warehouse facility, similar credit
facility, guarantee or any amendments thereto (whether now in effect or that
comes into effect at any time during the term of the Repurchase Agreement) to
comply with a financial covenant that is comparable to any of the financial
covenants set forth in this Guarantee and such comparable financial covenant is
more restrictive to the guarantor, seller, borrower and/or obligor thereunder or
otherwise more favorable to the related lender or buyer thereunder than any
financial covenant set forth in this Guarantee, or is in addition to any
financial covenant set forth in this Guarantee, then each such comparable (but
more favorable or more restrictive) or additional financial covenant shall, with
no further action required on the part of either Guarantor or Buyer,
automatically be deemed to be a part of this Guarantee and be incorporated
herein, mutatis mutandis, and Guarantor hereby agrees to comply with such new,
more restrictive and/or more favorable terms, as applicable, at all times
throughout the remaining term of this Guarantee.  Guarantor agrees to promptly
notify Buyer of the execution of any agreement, amendment or other document
described in this Section 21. Guarantor further agrees, at Buyer’s request, to
execute and deliver any related amendments to this Guarantee, each in form and
substance acceptable to Buyer, provided that the execution of any such amendment
shall not be a precondition to the effectiveness of this Section 21, but shall
merely be for the convenience of Guarantor and Buyer.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.

 

 

GRANITE POINT MORTGAGE TRUST INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ John A. Taylor

 

 Name: John A. Taylor

 

 Title: President and CEO

 

Address for Notices:

 

Granite Point Mortgage Trust Inc.

601 Carlson Parkway

Suite 1400

Minnetonka, Minnesota 55305

 

-Signature Page to Guarantee (Granite Point) -

 

--------------------------------------------------------------------------------